16/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this application.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-3, 8-10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (US 2013/0176345) in view of Matsuyama (US 2017/0061936).

As to claim 1, Kim (Figs. 1, 2, 4) teaches a text display method, comprising: r
receiving text information (E.g. the list shown in Fig. 2); 
determining a font size of the text information based on a pixel per degree of a display device (Based on a PPD of the display device), a pixel per degree of an eye of a user (The known PPD of a human eye is 60 PPD and implicitly utilized to determine visibility of the text), distance information between the text information on the display and the eye of the user [0056], and a correction value α (The angle between the eye and the height of the text box 214/224); 
rendering the text information based on the font size of the text information [0056]; and 
displaying the rendered text information (Shown in Fig. 2).

However, Kim does not teach utilizing this method in virtual reality.
On the other hand, Matsuyama (Fig. 16) teaches a text display method in virtual reality (Displaying main image M).
That is, the virtual display of Matsuyama corresponds to the regular display of Kim in that both are measured and optimized with respect to the user’s view. Since the display content is optimized according to the distance between the user’s eyes and the display, the PPD calculations can be utilized in either setting.


As to claim 8, Kim and Matsuyama teach the limitations of claim 1 above.
Kim also teaches a text display apparatus in virtual reality, comprising: at least one processor (940); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor [0118].

As to claims 2, 9, Kim teaches wherein before the determining of the font size of the text information, the method further comprises: obtaining the distance information between the text information and the eye of the user [0056].
Matsuyama teaches the virtual reality environment rejected in claim 1 above.

As to claims 3, 10, Kim teaches wherein the text information comprises the 15distance information between the text information in the VR and the eye of the user (The text information can include the distance calculations as part of the data) [0056].

Claim(s) 7, 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (US 2013/0176345) in view of Matsuyama (US 2017/0061936) in view of Kawamura (US 2013/0044290).

As to claims 7, 14, Kim and Matsuyama teach the elements of claim 1 above.
However, Kim and Matsuyama do not specifically teach the angle α.
On the other hand, Kawamura (Fig. 1) teaches wherein the correction, value α is a high corresponding visual angle formed by a text height and the eye of the user, and a value range of α is greater than or equal to 18 degrees and less than or equal to 22 degrees (Shown to be 20 degrees) [0048].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the visual angle of Kawamura with the display device of Kim, as modified by Matsuyama, because the combination would establish a decided visual angle based on which the display size can be adjusted, allowing for further consistency in display scaling.

Allowable Subject Matter
Claims 4-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the cited references teach a font size determination equation as claimed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691